Citation Nr: 0946853	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-35 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 
2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The Veteran has submitted additional evidence since the case 
was certified for appeal to the Board, but waived RO review 
in June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss.  Since the Veteran's December 1974 
enlistment examination shows hearing loss, the issue is 
whether this pre-existing hearing loss was aggravated beyond 
the natural progression of the disability by his active 
military service.  38 C.F.R. § 3.310.

As an initial matter, the Board noted that the Veteran was 
not provided with VCAA notice of how service connection is 
established based on aggravation of a pre-existing injury or 
notice that complies with the United States Court of Appeals 
for Veterans Claims decision in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  On remand, such notice should be provided.  

Additionally, a military audiologist concluded in March 2000 
that the Veteran's hearing loss was likely genetic, but 
provided no rationale for this opinion.  A medical opinion 
that contains only data and conclusions is accorded no 
weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In October 2005, the VA examiner stated that audiological 
test results in October 2005 were not significantly different 
from those in December 1974 and that the Veteran's hearing 
loss is less likely than not related to military noise 
exposure.  However, the Board notes that the Veteran's 
hearing at 500 Hz worsened from 25 to 40 decibels in the left 
ear and his hearing at 1000 Hz worsened from 5 decibels to 40 
decibels in the right ear and from 45 decibels to 70 decibels 
in the left ear between December 1974 and October 2005.  It 
is unclear why these changes are not considered 
"significant" differences.  While it is possible that the 
examiner meant that these changes were consistent with the 
natural progression of the Veteran's pre-existing hearing 
loss disability over the thirty year period of the Veteran's 
military service, he does not specifically say so.  
Accordingly, the Board finds the VA examiner's opinion 
inadequate.  

This case must be remanded for a new VA audiological 
examination and medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
notice that complies with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and 
that explains how to establish service 
connection based on aggravation of a pre-
existing disability.  

2.  The Veteran should be afforded a new 
VA audiological examination.  The examiner 
should note any functional impairment 
caused by the Veteran's disabilities, 
including a full description of the 
effects of his disabilities upon his 
ordinary activities, if any.  

The examiner is asked to render an opinion 
as to whether it is at least as likely as 
not (fifty percent or greater) that the 
Veteran's pre-existing hearing loss 
disability was permanently aggravated 
beyond the natural progression of the 
disability by the Veteran's active 
military service.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

3.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  

If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


